Citation Nr: 9933013	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased disability rating for 
service-connected thrombophlebitis of the right leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1943 to December 1945.  He was held as a prisoner 
of war by Germany from November 1944 to June 1945.

In January 1946, the veteran was granted service connection 
for residuals of bilateral trench foot.  Service connection 
was subsequently granted for post-traumatic stress disorder 
(PTSD), thrombophlebitis of the right leg, and pulmonary 
embolus.

This appeal arose from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which proposed that the assigned 
disability rating for the service-connected pulmonary embolus 
be reduced from 10 percent disabling to noncompensably 
disabling.  Service connection was denied for arthritis of 
multiple joints and for a gastrointestinal disorder.  
Increased disability ratings for service-connected residuals 
of trench foot and PTSD, both of which were assigned 10 
percent disability ratings, were denied.  In a February 1992 
RO rating decision, the assigned disability rating for 
pulmonary embolus was reduced from 10 percent to 
noncompensably disabling, effective May 23, 1990.  The 
veteran appealed to the Board of Veterans' Appeals (Board). 
The case was initially docketed at the Board in June 1992.

In a February 1994 decision, the Board granted an increased 
disability rating, 30 percent, for PTSD; granted service 
connection for traumatic arthritis of both ankles; denied 
service connection for degenerative arthritis of multiple 
joints; denied service connection for a stomach disorder; 
denied an increased disability ratings for bilateral trench 
foot and thrombophlebitis of the right leg; and denied 
restoration of a 10 percent disability rating for pulmonary 
embolus.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (then the United States Court of 
Veterans Appeals) (Court).

In April 1996, the Court issued a decision which affirmed the 
Board's February 1994 decision as to the issues of 
entitlement to an increased disability rating for frozen feet 
and service connection for a stomach disorder.  The Board's 
decision was vacated and remanded as to the issues of 
entitlement to an increased disability rating for 
thrombophlebitis of the right leg and service connection for 
degenerative arthritis of multiple joints.  The Court 
reversed the Board as to the issue of restoration of a 10 
percent disability rating for service-connected pulmonary 
embolus.

The Board remanded the case to the RO in November 1996 to 
restore the 10 percent rating for service-connected pulmonary 
embolus effective on the date of the reduction, May 23, 1990, 
pursuant to the Court's decision on that issue.  In a January 
1997 rating decision, the RO restored the rating in 
compliance with the Board's remand order, and therefore the 
issue of restoration of the 10 percent disability rating for 
service-connected pulmonary embolus is no longer on appeal.

Pursuant to the Court's remand order, the Board, in its 
November 1996 remand order to the RO, instructed the RO to 
obtain certain records; to develop the medical evidence 
pertaining to the claims for an increased disability rating 
for thrombophlebitis of the right leg and for service 
connection for degenerative arthritis of multiple joints; and 
to readjudicate those claims.  In a July 1997 rating 
decision, the RO granted service connection for degenerative 
arthritis of multiple joints which it characterized as 
service-connected "degenerative joint disease of both hips 
and both knees" and included it with the previously 
service-connected arthritis of the ankles and assigned a 10 
percent rating for the service-connected disorder.  The 
veteran was informed of this decision in a July 1997 
supplemental statement of the case.  The claim for service 
connection for arthritis of multiple joints having been 
granted on remand, it is no longer before the Board on 
appeal.  See Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 
1997); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per 
curiam order).

Nevertheless, the Board notes that the RO did list the issue 
as one still on appeal in the July 1997 supplemental 
statement of the case apparently because the ruling in 
Holland v. Brown, 9 Vet. App. 324 (1996), that a notice of 
disagreement filed with a service connection claim also 
applied to the initial assignment of a rating upon a grant of 
service connection on remand, had not yet been overturned by 
the United States Court of Appeals for the Federal Circuit in 
the decisions of Barrera v. Gober and Grantham v. Brown.  See 
Barrera, 122 F.3d at 1032; Grantham, 114 F.3d at 1158; 
Holland, 10 Vet. App. at 436.  Subsequently, the RO confirmed 
and continued the 10 percent rating for traumatic arthritis 
of both ankles with degenerative joint disease of both hips 
and both knees in a April 1999 rating decision and again 
listed the issue in a April 1999 supplemental statement of 
the case.

In May 1999, the RO received a request from the veteran's 
accredited representative that the claim be rated under 
Diagnostic Code 5003; however, this request cannot be 
construed as a notice of disagreement because the RO had 
evaluated the service-connected traumatic arthritis of both 
ankles with degenerative joint disease of both hips and both 
knees under Diagnostic Code 5003.  In a Written Brief 
Presentation submitted to the Board in September 1999 by the 
veteran's accredited representative, it was requested that 
separate ratings be assigned for the multiple joints.  This 
statement cannot be considered a notice of disagreement with 
the RO's April 1999 rating decision because a notice of 
disagreement must be filed with the "office from which the 
claimant received notice of the determination being 
appealed . . . ." which in this case is the RO and not the 
Board.  However, the Board refers the September 1999 
statement to the RO as a claim for separate ratings for 
arthritis of the hips, knees, and ankles for action deemed 
appropriate.

On remand from the Board, the RO continued the 10 percent 
rating for service-connected thrombophlebitis of the right 
leg.  Therefore, this issue remains on appeal to the Board.



FINDINGS OF FACT

Service-connected thrombophlebitis of the right leg is 
manifested by intermittent edema of the right leg not 
markedly increased on standing or walking but with complaints 
of aching in the leg after prolonged standing or walking, and 
symptoms relieved by elevation of extremity or compression 
hosiery.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected thrombophlebitis of the right leg have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7121 (1997) and (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Service connection and a 10 percent rating for 
thrombophlebitis of the right leg have been in effect since 
October 1980.  In the July 1990 rating decision from which 
this appeal arises, the RO denied an increased disability 
rating for service-connected thrombophlebitis of the right 
leg.  On a May 1990 VA examination report, the examiner 
diagnosed thrombophlebitis of the right leg by history only 
and noted that the leg was "without any physical findings at 
this time."  On a January 1991 report of a private 
physician, the doctor noted in pertinent part,

[The veteran] in 1979 . . . had 
venographic evidence of severe deep vein 
thrombophlebitis involving the right 
lower extremity.  Repeat venography at a 
later date again revealed some residual 
thrombus and venous dilatation in the 
deep venous system of the right lower 
extremity.  He was maintained on 
outpatient anticoagulation with Coumadin 
for a prolonged period of time and then 
the Coumadin was discontinued and he was 
prescribed Jobst compression stockings to 
reduce the amount of venous pooling in 
the dilated veins of his right lower 
extremity with the hopes of preventing 
further deep vein thrombosis . . . .  He 
has continued to have pain in his right 
calf and in fact in his entire right 
lower extremity when the leg is dependent 
for any period of time.  This has been 
accompanied by the objective finding of 
markedly dilated superficial veins in 
that leg.  He has manifested only 
intermittent tenderness in the leg and 
this has been primarily because he has 
continued to use his compression hose and 
has been careful about the amount of time 
spent in the upright position to reduce 
the effect of gravity on his leg.  [The 
veteran] has had no recent venographic or 
non-invasive venous imaging studies of 
the lower extremity to confirm the 
continued presence of venous 
insufficiency.

On a July 1991 VA examination report, the examiner diagnosed 
past history of right thrombophlebitis resulting in pulmonary 
embolization without detectable residuals or sequelae.

On remand from the Court and then the Board in 1996, the RO 
obtained medical evidence from the Social Security 
Administration in compliance with the remand orders.  These 
medical reports are dated from 1979 to the mid-1980s.  The 
records from 1979 show that the veteran was diagnosed with 
multiple pulmonary emboli.  Records from 1985-86 reflect that 
the veteran had thrombophlebitis of the right leg in 1979 
which resulted in the pulmonary emboli and that since then he 
continued to show evidence of venous insufficiency of the 
right lower extremity.  

In May 1997, the veteran was afforded a VA Arteries/Veins 
examination which included laboratory vascular testing.  The 
doctor noted the veteran's "longstanding medical history of 
right sided deep venous thrombosis which resulted in an 
episode of pulmonary embolism in 1979."  The examiner noted 
that on the day of the examination the veteran complained of 
fairly severe right lower extremity pain on the lateral 
aspect of the leg, especially when standing for long periods.  
On examination, the examiner noted that both of the lower 
extremities appeared to be well recovered from bilateral 
trench foot syndrome, especially with respect to the pulse 
phlebitic syndrome on the right secondary to deep venous 
thrombosis.  There was no ongoing evidence of venous 
insufficiency of either leg, although there was some evidence 
of superficial venous incompetence with mild varicosities 
along the distribution of the greater saphenous vein on the 
right.  Palpation of these varicosities failed to elicit any 
of the symptomatology the veteran had described.  The 
arterial vascular examination was entirely within normal 
limits with 2+ pulsations throughout.  The examiner noted 
that lower extremity venous examinations had been obtained 
which revealed some superficial venous insufficiency but no 
evidence of deep venous reflux or recurrent deep venous 
thrombosis.  The examiner's impression was as follows:

[The veteran] complains of fairly 
incapacitating pain of his lower 
extremities secondary to pulse phlebitic 
syndrome.  However, I failed to see any 
objective (with respect to physical 
examination . . . or laboratory vascular 
testing[)] . . . evidence of chronic deep 
venous insufficiency which may explain 
the pain.  Hence, in conclusion, I cannot 
attribute his current symptomatology to 
objective data that I find which may 
explain some the pain that he has been 
having.  However, this does not rule out 
any musculoskeletal etiologies, such as 
bony abnormalities or muscular trauma.  
My final assessment is that he does not 
have any objective evidence of this pain 
that he has been complaining of with 
respect to vascular pathology.

In November 1998, the veteran was afforded a VA Cold Injury 
Protocol Examination.  The examiner recorded the history of 
the veteran's having had trench foot and frostbite during 
service when exposed to the cold as a prisoner of war.  The 
examiner noted that two large volumes of medical records 
which the veteran presented were reviewed.  The examiner 
observed that the veteran had longstanding complaints of post 
phlebitic syndrome in the right lower extremity as well as 
superficial venous insufficiency and a chronic pain syndrome 
which the veteran believed were secondary to cold exposure 
during World War II.  The examiner noted that the veteran 
currently had many complaints related to his feet and lower 
extremities.  Specifically, he had had no amputation or 
tissue loss of any extremity.  He did report cold 
sensitization with paresthesias and numbness as well as some 
pain when his feet are exposed to cool or cold temperatures.  
He complained of longstanding bilateral foot pain and right 
knee pain especially with increased activity and long periods 
of standing.  The veteran also reported swelling in his feet 
when upright on his feet for long periods of time.  He stated 
that the swelling was greater in the right lower extremity 
than in the left.  He reported increased edema with 
activities such as mowing the lawn.  The veteran also 
complained of pallor in the feet when exposed to cold 
temperature as well as depending rubor when the feet are left 
in a dependent position for a long period of time.  The 
examiner noted that the veteran's only apparent current 
treatment for his described symptoms of venous insufficiency 
were the wearing of compression stockings which he has been 
wearing for many years.  He was not currently receiving any 
anticoagulation or other medications specifically directed 
toward his complaints of foot and lower extremities pain, 
swelling, or paresthesias.  

On physical examination, the veteran stood with normal 
posture.  He did not appear to have any gait abnormalities.  
His skin of the lower extremities was somewhat pale; however, 
on standing for several minutes there appeared to be a more 
cyanotic coloration of the feet and toes.  The extremities 
were warm and appeared to be well perfused.  There was no 
apparent atrophy of the lower extremities musculature.  There 
was rather sparse hair growth on the lower extremities as 
well as moderate varicosities in bilateral feet and distal 
lower extremities.

On vascular examination, there were moderate small 
varicosities in the bilateral feet and distal lower 
extremities.  There did not appear to be a great increase in 
the varicosities on standing for several minutes.  The right 
lower extremity appeared to have trace edema up to the knee 
level and was noticeably but not markedly larger than the 
left lower extremity.  The veteran's lower extremity skin was 
pale but warm down to the feet and the hair growth was 
sparse.  The veteran had excellent, 2+, palpable pulses in 
the bilateral femoral, popliteal, dorsalis pedis and 
posterior tibial areas.  There were no ulcers, wounds, 
lesions, or other abnormalities on examination of the lower 
extremities and feet.  All ten digits were intact.  There 
were no abnormalities of nail growth and no evidence of 
infection.  There was no noted increase in swelling of either 
lower extremity upon standing for several minutes.  However, 
the feet became somewhat darker and very slightly cyanotic 
upon standing for several minutes.

On neurologic examination, the examiner noted that the 
veteran's sensation to light touch and pain was grossly 
intact in the lower extremities.  The veteran appeared to 
have 5/5 motor strength in the lower extremities and no 
atrophy of the musculature of the lower extremities.  There 
was no pain on palpation of the lower extremities.  However, 
the range of motion of the right knee appeared to be somewhat 
limited secondary to pain.

With regard to special tests, the examiner noted that the 
veteran's most recent venous doppler examination was in May 
1997 and revealed superficial venous insufficiency but patent 
deep venous system bilaterally with no evidence of deep 
venous thrombosis.  The veteran had had no arterial doppler 
studies in the past.

Under "Diagnosis", the examiner noted, 

The [veteran] complains of numerous 
symptoms related to his feet and lower 
extremities which he believes are 
secondary to cold injury while a prisoner 
of war during World War II.  The 
[veteran]'s main complaints include pain 
and swelling in both feet and lower 
extremities especially with increased 
activity and long periods of standing.  
The [veteran] states that his daily life 
activities such as mowing the lawn and 
activities for recreation such as hunting 
are significantly limited by these 
symptoms which he experiences.  He also 
states that he was forced to retire early 
following his right lower extremity deep 
venous thrombosis and pulmonary embolism.  
Currently the [veteran]'s only treatment 
for superficial venous insufficiency was 
the wearing of compression stockings.

Under "Comments", the examiner noted,

The [veteran] on physical examination 
does exhibit bilateral lower extremity 
varicose veins and has documented 
evidence of superficial venous 
insufficiency bilaterally on his most 
recent venous doppler study in [May 
1997].  However, the relationship of this 
to his cold exposure during World War II 
is not clear.  It is conceivable that 
severe cold exposure mainly to some 
superficial venous insufficiency [sic], 
however, cold exposure would not 
typically lead to deep venous 
insufficiency or deep venous thrombosis 
years after the insult.  The [veteran] 
has no evidence of deep venous 
insufficiency on his most recent venous 
doppler examination.  He does have 
documented evidence of right deep venous 
thrombosis and a pulmonary embolism as a 
consequence of this.  However, he was 
treated with anticoagulation and has no 
current evidence of deep venous 
thrombosis or deep venous insufficiency.  
Some of his symptoms such as pain and 
swelling in the right lower extremity 
upon standing are likely secondary to a 
postphlebitic syndrome in his right lower 
extremity, however, the relationship of 
this to his prior cold exposure is not 
clear.  His physical examination is 
consistent superficial venous 
insufficiency with varicose veins in the 
bilateral lower extremities, however, 
again there is not evidence of deep 
venous insufficiency and no reproduction 
of his reported symptoms on physical 
examination, however the [veteran] was 
not observed after standing for long 
period[s] of time or after significant 
activity, which he states contributes 
significantly to his symptoms.

VA outpatient treatment records dated from 1996 to 1998 are 
also in the claims file.  In June and December 1996, 
examiners noted that there was no edema of the feet or 
ankles.  In June 1997, an examiner noted "the usual edema of 
the left leg" and "no problems with the right leg."  In 
July 1997, an examiner noted "his usual trace edema in both 
legs."  In November 1997, it was noted that the veteran had 
been feeling better than he had for several months and that 
he had "been doing a fair amount of hunting for turkeys and 
so forth and ha[d] done a lot of walking."  It was noted 
that he had "trace edema of both ankles which is not new for 
him."  In April 1998, trace edema of the extremities was 
noted.  In May 1998, an examiner noted lower leg edema and 
stated, "He gets periodic edema of the legs because he has 
an old history of phlebitis."  In June 1998, it was noted 
that the veteran "has 1+ edema both lower legs, which is the 
usual thing for him.  In early and late July and in August 
1998, it was noted that the veteran had no edema of the 
extremities.  In September 1998, there was slight edema of 
the right leg.  In late September 1998, there was no 
clubbing, cyanosis, or edema of the extremities.  In October 
1998, there was no edema of the feet or ankles.  In November 
1998, an examiner noted, "He is having no edema of his feet 
or ankles."


II.  Analysis.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected thrombophlebitis of the right 
leg is rated in the VA Schedule for Rating Disabilities under 
Diagnostic Code 7121 which, prior to January 1998, provided 
the criteria for evaluating phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions.  Effective January 1998, the 
criteria were revised and Diagnostic Code 7121 now provides 
criteria for evaluating post-phlebitic syndrome of any 
etiology.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1998).  
In a April 1999 supplemental statement of the case, the RO 
evaluated the veteran's condition under both the old and the 
new criteria and provided him notice of both criteria.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal under 
both criteria because due process requirements have been met 
with regard to the new rating criteria.  VAOGCPREC 11-97 at 
3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria, a 10 percent rating was provided for 
persistent moderate swelling of leg not markedly increased on 
standing or walking.  The next higher or 30 percent rating 
was provided for persistent swelling of leg or thigh, 
increased on standing or walking 1 to 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  The next higher or 60 percent rating was 
provided for persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration.  The highest or 
100 percent rating was provided for massive board-like 
swelling with severe and constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997).

In its April 1996 decision, the Court stated that the Board 
must respond to the January 1991 private physician's 
assertions that the veteran's condition improved because he 
complied with the physician's instructions to wear 
compression stockings and to provide reasons and bases why he 
is not within the 30 percent or 60 percent range of 
disability.  Concerning this, the Board notes that there is 
no evidence in this case of persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration or evidence 
of massive board-like swelling with severe and constant pain 
at rest.  Consequently, the 60 or 100 percent ratings are not 
warranted for the service-connected thrombophlebitis of the 
right leg under the old rating criteria and the issue in the 
case is whether the veteran's service-connected 
thrombophlebitis of the right leg is appropriately evaluated 
as 10 percent disabling or whether the degree of impairment 
more nearly approximates that contemplated by the 30 percent 
rating.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 
(1997).

The veteran's service-connected thrombophlebitis of the right 
leg is appropriately rated under the criteria for the 10 
percent rating because that rating contemplates persistent 
moderate swelling of leg not markedly increased on standing 
or walking.  In this regard, the Board notes that many times 
it has been noted that the veteran has no edema or swelling 
of the lower extremities at all -- rather than having 
"persistent moderate" swelling of the leg -- and, although 
it has been demonstrated that swelling increases on standing 
and walking, there has been no evidence of a "marked" 
increase in swelling.  Concerning the effect of treatment 
with the compression stockings, the Board notes that, 
although the degree of impairment caused by a 
service-connected disability might have been worse had the 
veteran not been compliant with treatment, the Board must 
rate the disability based on the symptoms that are shown to 
be present currently on examination reports and must not rate 
it based on speculation as to how much worse the symptoms 
might be or might have become without treatment.  Moreover, 
the Board notes that the rating schedule contemplates that 
symptoms of disease are often controlled by medication or 
treatment.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998) (noting that a 10 percent rating is to be assigned for 
hypertension where continuous medication is required for 
control).  For example, under the revised criteria for 
evaluating the veteran's service-connected thrombophlebitis 
of the right leg, symptoms relieved by compression hosiery 
are contemplated by the 10 percent rating.  The Board also 
notes that noncompliance with treatment or medications in 
order to present symptoms that are worse at the time of a 
rating examination can be dangerous to a veteran's health and 
well being and is not encouraged.  Therefore, the Board 
concludes that the degree of impairment resulting from the 
service-connected thrombophlebitis of the right leg in this 
case is appropriately compensated by the 10 percent rating 
and does not more nearly approximate the persistent swelling 
of leg or thigh, increased on standing or walking 1 to 2 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis contemplated by the 
30 percent rating under the old criteria.  38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7121 (1997).

With regard to the new criteria, the Board notes that a 
noncompensable rating is provided for asymptomatic palpable 
or visible varicose veins and a 10 percent rating for 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  The next 
higher or 20 percent rating contemplates persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  The next 
higher or 40 percent rating contemplates persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  The next higher or 60 percent rating may be 
provided for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
The highest or 100 percent rating may be provided for massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1998).

The Board observes that in this case the medical evidence of 
record reflects that the veteran's service-connected 
thrombophlebitis of the right leg is manifested by 
intermittent edema of extremity; complaints of aching in the 
leg after prolonged standing or walking, and symptoms 
relieved by elevation of extremity or compression hosiery.  
There is no evidence to reflect persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, i.e., the 
symptoms contemplated by the 20 percent rating, and there is 
no evidence to reflect that the symptoms for the ratings 
higher than 10 percent have been shown to be present in this 
case.  Accordingly, the Board concludes that the 10 percent 
rating is appropriately assigned in this case for the 
service-connected thrombophlebitis of the right leg and that 
the degree of impairment resulting from the service-connected 
disorder does not more nearly approximate the degree of 
disability contemplated by the next higher or 20 percent 
rating.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 
(1998).  


ORDER

An increased disability rating for service-connected 
thrombophlebitis of the right leg is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

